DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/CN2018/076206 filed 02/11/2018, which claims benefit of the Chinese Application No. CN201711392745.7, filed 12/21/2017, has been received and acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/15/2022 has been entered.

Relevant Prior Art
Canright, G., and D. Kroeger. “Effects of Microaddition of Cerium on the Magnetic Properties of Fe80B16Si2C2 Metallic Glass.” IEEE Transactions on Magnetics, vol. 22, no. 3, 1986, pp. 182–187.

Response to Arguments
All previous 112(b) rejections are withdrawn. 
Applicant’s arguments regarding the rejection of Claims 1-2, 4-7, and 9-11 under 35 U.S.C. § 103 over Sato (JP-2002285305-A) in view of Kroeger (Kroeger et al.; Nanotubes and related nanostructures: November 26-30, 2007, Boston, Massachusetts, USA; IN: Materials Research Society Symposium Proceedings (MRS Proceedings); ISSN 0272-9172, 19860101 MATERIALS RESEARCH SOCIETY, US) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Applicant argues that the alloys disclosed by Kroeger are different from the alloys claimed within Claim 1. The examiner points out that Sato is being relied upon to meet the limitations related to the composition of claim 1, whereas Kroeger is relied upon to teach the limitations related to ppm additions of rare earth elements. 
Applicant argues that Kroeger teaches away from using cerium for ternary alloys as Kroeger teaches that these ribbons were unaffected by 100 at. ppm cerium additions. The examiner points out that this conclusion is drawn from a piece of prior literature that Kroeger cites within the introduction, whereas the examiner is relying on the teachings and results given below within the results and conclusions sections. Furthermore, the examiner points out that Kroeger is relied upon for cerium additions less than 100 at. ppm, e.g., 50 ppm. Lastly, the examiner respectfully points out that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II. 
Applicant argues that Kroeger teaches that cerium has no effect for compositions with 80 at% Fe or less. The examiner agrees with this statement, however points out that Kroeger does teach “…whereas doping significantly increased the temperature at which embrittlement occurred for higher Fe content compositions”. As such, one of ordinary skill would still look to at Fe compositions containing higher amounts (e.g., greater than 80 at%) and understand that cerium would increase the temperature that embrittlement would occur. 
Applicant argues that “Even in the range of 74 to 83% Fe, Kroeger found that the cerium addition has no effect on compositions with 80 at% Fe or less”. The examiner is unsure what the applicant means by this argument since it would appear that only the range of 74 to 80% would be applicable here. In addition, the examiner cannot find this wording of the 74% to 83% range within the cited area. The examiner notes this range is given within the introduction, but this area does not teach away from using cerium for Fe amounts greater than 80 at%. 
Applicant argues that Kroeger teaches that the optimal cerium addition is in the range of 50-75 at ppm which results in the most embrittlement resistance. The examiner respectfully points out that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-6, are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP-2002285305-A, previously cited) in view of Kroeger (U.S. Patent No. 4,581,081).  

Regarding Claim 1, and Claims 4-6, Sato teaches an iron-based amorphous alloy as shown within formula (I) and having the composition shown below within Table I (paragraph [0006]). 
FeaBbSic                                                                   (I)
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
However, Sato does not teach the addition of a rare earth element being in a concentration within the iron-based amorphous alloy being between 10 ppm and 30 ppm. 
Kroeger teaches an iron-based amorphous alloy (abstract) that includes iron, boron, and silicon, with ppm additions of rare earths cerium, lanthanum, praseodymium, and neodymium (column 1, lines 44-54). Kroeger teaches that small additions of rare earths, less than 500 ppm, reduces embrittlement of the amorphous alloy (column 1, lines 47-54). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato by introducing small amounts of rare earths as taught by Kroeger with the motivation reducing embrittlement of the amorphous alloy. 

Table I – a comparison of the instant claim 1, and 4-7 to the prior art on record. 
Claims
Iron(at %)
Boron(at %)
Silicon(at %)
Rare Earth(ppm)

a
b
c
d
1
83.2 - 86.8
11 - 15
2.0 - 4.0
10 - 30
4
-
12.2 - 14.5
-
-
5
-
11 - 15
2.5 - 3.5
-
6
-
-
2.0 - 4.0
15 - 25
7
83.2 - 86.8
11 - 15
2.0 - 4.0
10 - 30
Sato
78 - 86
5 - 16
2 - 4
0
Kroeger



< 500 ppm

	

Regarding Claim 2, Sato nor Kroeger teaches the iron-based amorphous alloy having a saturation magnetic induction density of ≥ 1.63T. However, the examiner presents the following. 
Sato teaches a substantially similar composition as argued above, and further teaches an identical method as applicant. Specifically, Sato teaches preparing raw materials according to atomic percent in the iron-based amorphous alloy of FeaBbSic (paragraphs [0019]-[0020]). Sato teaches smelting the prepared raw materials (paragraphs [0019]-[0020]). Sato teaches performing a single roller rapid quenching on the smelted molten liquid to give an iron-based amorphous alloy (paragraphs [0019]-[0020]).
Kroeger teaches a similar composition as argued above, and further teaches an similar method as applicant (abstract; column 1, lines 44-54; column 2, lines 12-26). Specifically, Kroeger teaches preparing raw materials according to atomic percent in the iron-based amorphous alloy of FeaBbSic (column 2, lines 19-30). Kroeger teaches smelting the prepared raw materials (column 2, lines 19-26). Kroeger teaches performing a single roller rapid quenching on the smelted molten liquid to give an iron-based amorphous alloy (column 2, lines 19-26).
As such, the claimed properties, i.e., a saturation magnetic induction density of the iron-based amorphous alloy being ≥ 1.63 T, would have naturally flowed should one subject the composition of Sato in view of Kroeger to the process of Sato or Kroeger. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Claims 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP-2002285305-A, previously cited) in view of Kroeger (U.S. Patent No. 4,581,081) as applied to claim 1 above, and further in view of Kroeger (Kroeger et al.; Nanotubes and related nanostructures: November 26-30, 2007, Boston, Massachusetts, USA; IN: Materials Research Society Symposium Proceedings (MRS Proceedings); ISSN 0272-9172, 19860101 MATERIALS RESEARCH SOCIETY, US, previously cited).

Regarding Claim 7, Sato teaches a method for preparing an iron-based amorphous alloy (paragraphs [0019]-[0020]). Sato teaches preparing raw materials according to atomic percent in the iron-based amorphous alloy of FeaBbSic (paragraphs [0019]-[0020]). Sato teaches an amorphous alloy having the composition shown above within Table I (paragraph [0006]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Sato teaches smelting the prepared raw materials (paragraphs [0019]-[0020]). Sato teaches performing a single roller rapid quenching on the smelted molten liquid to give an iron-based amorphous alloy (paragraphs [0019]-[0020]).
However, Sato nor Kroeger (‘081) teach (a) adding a rare earth alloy after a molten steel achieves a target temperature in the smelting process in an amount of 0.005% to 0.025% wt% so that (b) the concentration of the rare earth element selected from the group consisting of La, Ce, Nd, and Yb, within the iron-based amorphous alloy is 10ppm to 30ppm. 
As to (a), Kroeger teaches preparing raw materials according to atomic percent in the iron-based amorphous alloy of FeaBbSic (pages 131-132; Experimental Procedures). Kroeger teaches smelting the prepared raw materials (pages 131-132; Experimental Procedures). Kroeger teaches adding a rare earth alloy after a molten steel achieves a target temperature in the smelting process (pages 131-132; Experimental Procedures). Kroeger teaches performing a single roller rapid quenching on the smelted molten liquid to give an iron-based amorphous alloy (pages 131-132; Experimental Procedures). Kroeger teaches that this methodology results in reduced weight losses during the casting procedure and ensures accurate compositions (pages 131-132; Experimental Procedures). 
As to (b), Kroeger (‘081) teaches an iron-based amorphous alloy (abstract) that includes iron, boron, and silicon, with ppm additions of rare earths cerium, lanthanum, praseodymium, and neodymium (column 1, lines 44-54). Kroeger (‘081) teaches that small additions of rare earths, less than 500 ppm, reduces embrittlement of the amorphous alloy (column 1, lines 47-54). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato with the concepts of Kroeger (Effects of microadditions…) with the motivation of reducing weight losses during the casting procedure and ensures accurate compositions; and the concepts of Kroeger (‘081) with the motivation reducing embrittlement of the amorphous alloy. 
Regarding Claim 9, Sato does not teach a devitrified or otherwise crystalline microstructure and only refers to the microstructure as amorphous. As such, the examiner must interpret the alloy of Sato as being in a completely amorphous state. 
However, Sato is silent to the alloy as having a critical state of at least 30µm, and a width of 100mm to 300mm. However, as the examiner has argued above, Sato in view of Kroeger (Effects of microadditions…) and Kroeger (‘081) teach the composition and process of Claim 7, so it is reasonable to believe that the property of a critical state being at least 30µm, and a width of 100mm to 300mm would inherently exist within the combination. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
Regarding Claim 10, Sato teaches the method further comprising after the single roller rapid quenching, subjecting the iron-based amorphous alloy to a heat treatment, wherein the temperature of the heat treatment is between 300°C to 380°C, and the time of the heat treatment is between 30 minutes to 150 minutes (paragraph [0021]). 
Regarding Claim 11, Sato teaches wherein under a condition of 50 Hz and 1.3T, the iron-based amorphous alloy has an iron core loss of less than 0.16 W/kg; and under a condition of 50 Hz and 1.40T, the iron-based amorphous alloy has an iron core loss of less than 0.20 W/kg (paragraph [0021]; Table 2 of the Original Document). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Alternatively, the examiner points out that Sato in view of Kroeger (Effects of microadditions…) and Kroeger (‘081) teach both the composition and process of Claims 7, and 10. As such, the examiner points out that if one uses the concepts of Kroeger (Effects of microadditions…) and Kroeger (‘081) with the invention of Sato, one would appreciate that process and structure of Sato as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that, wherein under a condition of 50 Hz and 1.3T, the iron-based amorphous alloy having an iron core loss of less than 0.16 W/kg; and under a condition of 50 Hz and 1.40T, the iron-based amorphous alloy having an iron core loss of less than 0.20 W/kg would result from the combination . See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP-2002285305-A, previously cited) in view of Kroeger (U.S. Patent No. 4,581,081) and Kroeger (Kroeger et al.; Nanotubes and related nanostructures: November 26-30, 2007, Boston, Massachusetts, USA; IN: Materials Research Society Symposium Proceedings (MRS Proceedings); ISSN 0272-9172, 19860101 MATERIALS RESEARCH SOCIETY, US, previously cited) as applied to claim 7 above, and further in view of Wong (U.S. 2018/0021851, previously cited).  

Regarding Claim 8, Sato in view of Kroeger (Effects of microadditions…) and Kroeger (‘081) are relied upon for the reasons given above in addressing claim 7 above. However, Sato nor Kroeger (Effects of microadditions…) and Kroeger (‘081) teach a target temperature of 1450°C to 1500°C. 
Wong teaches a method for manufacturing clock hardware by means of bulky metallic glass (abstract). Wong teaches a target temperature of between 1400°C and 1500°C (paragraph [0016]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Wong teaches that heating metallic glass alloys to this temperature causes them to melt and liquefy, and that this liquefied state, in part, allows for complicated and fine products to be manufactures (paragraph [0028]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato in view of Kroeger (Effects of microadditions…) and Kroeger (‘081) with the concepts of Wong with the motivation of allowing for the manufacture of complicated and fine products.

Claims 1-2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (U.S. Patent No. 6,416,879, previously cited) in view of Kroeger (U.S. Patent No. 4,581,081). 

Regarding Claim 1, and Claims 4-6, Sakamoto teaches a Fe-based amorphous alloy (abstract). Sakamoto teaches the alloy as shown within formula (I) and having the composition shown below within Table II (column 5, lines 51-56). 
FeaBbSic                                                                   (I)
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
However, Sakamoto does not teach the addition of a rare earth element selected from the group consisting of La, Ce, Nd, and Yb, being in a concentration within the iron-based amorphous alloy being between 10 ppm and 30 ppm. 
Kroeger teaches an iron-based amorphous alloy (abstract) that includes iron, boron, and silicon, with ppm additions of rare earths cerium, lanthanum, praseodymium, and neodymium (column 1, lines 44-54). Kroeger teaches that small additions of rare earths, less than 500 ppm, reduces embrittlement of the amorphous alloy (column 1, lines 47-54). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakamoto by introducing small amounts of rare earths as taught by Kroeger with the motivation reducing embrittlement of the amorphous alloy. 

Table II – a comparison of the instant claim 1-7 to the prior art on record. 
Claims
Iron(at %)
Boron(at %)
Silicon(at %)
Rare Earth(ppm)

a
b
c
d
1
83.2 - 86.8
11 - 15
2.0 - 4.0
10 - 30
4
-
12.2 - 14.5
-
-
5
-
11 - 15
2.5 - 3.5
-
6
-
-
2.0 - 4.0
15 - 25
7
83.2 - 86.8
11 - 15
2.0 - 4.0
10 - 30
Sakamoto
78 - 90
5 - 16
2 - 4
0
Kroeger



< 500

	

Regarding Claim 2, Sakamoto teaches a saturation magnetic induction density of the iron-based amorphous alloy being 1.74 (column 6, lines 60-63). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

Claims 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (U.S. Patent No. 6,416,879, previously cited) in view of Kroeger (U.S. Patent No. 4,581,081) as applied to claim 1 above, and further in view of Kroeger (Kroeger et al.; Nanotubes and related nanostructures: November 26-30, 2007, Boston, Massachusetts, USA; IN: Materials Research Society Symposium Proceedings (MRS Proceedings); ISSN 0272-9172, 19860101 MATERIALS RESEARCH SOCIETY, US, previously cited).

Regarding Claim 7, Sakamoto teaches an iron-based amorphous alloy according to claim 1 as shown above within Table II (column 5, lines 51-56). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Sakamoto teaches preparing raw materials according to atomic percent in the iron-based amorphous alloy of formula FeaBbSic (column 11, lines 26-28). Sakamoto teaches smelting the prepared raw materials (column 11, lines 33-35). Sakamoto teaches performing a single roller rapid quenching on the smelted molten liquid to give an iron-based amorphous alloy (column 11, lines 35-37)
However, Sakamoto nor Kroeger (‘081) teach (a) adding a rare earth alloy after a molten steel achieves a target temperature in the smelting process in an amount of 0.005% to 0.025% wt% so that (b) the concentration of the rare earth element selected from the group consisting of La, Ce, Nd, and Yb, within the iron-based amorphous alloy is 10ppm to 30ppm. 
As to (a), Kroeger (Effects of microadditions…) teaches preparing raw materials according to atomic percent in the iron-based amorphous alloy of FeaBbSic (pages 131-132; Experimental Procedures). Kroeger (Effects of microadditions…)  teaches smelting the prepared raw materials (pages 131-132; Experimental Procedures). Kroeger (Effects of microadditions…)  teaches adding a rare earth alloy after a molten steel achieves a target temperature in the smelting process (pages 131-132; Experimental Procedures). Kroeger (Effects of microadditions…) teaches performing a single roller rapid quenching on the smelted molten liquid to give an iron-based amorphous alloy (pages 131-132; Experimental Procedures). Kroeger (Effects of microadditions…) teaches that this methodology results in reduced weight losses during the casting procedure and ensures accurate compositions (pages 131-132; Experimental Procedures). 
As to (b), Kroeger (‘081) teaches an iron-based amorphous alloy (abstract) that includes iron, boron, and silicon, with ppm additions of rare earths cerium, lanthanum, praseodymium, and neodymium (column 1, lines 44-54). Kroeger (‘081) teaches that small additions of rare earths, less than 500 ppm, reduces embrittlement of the amorphous alloy (column 1, lines 47-54). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakamoto with the concepts of Kroeger (Effects of microadditions…) with the motivation of reducing weight losses during the casting procedure and ensures accurate compositions; and the concepts of Kroeger (‘081) with the motivation reducing embrittlement of the amorphous alloy. 
Regarding Claim 9, Sakamoto does not teach a devitrified or otherwise crystalline microstructure and only refers to the microstructure as amorphous, and furthermore teaches away from devitrified state (Table 1, column 11; column 12, lines 62-67). As such, the examiner must interpret the alloy of Sakamoto as being in a completely amorphous state. 
However, Sakamoto is silent to the alloy as having a critical state of at least 30µm, and a width of 100mm to 300mm. However, as the examiner has argued above, Sakamoto in view of Kroeger (Effects of microadditions…) and Kroeger (‘081) teach the composition and process of Claim 7, so it is reasonable to believe that the property of a critical state being at least 30µm, and a width of 100mm to 300mm would inherently exist within the combination. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
Regarding Claim 10, Sakamoto teaches the method further comprising after the single roller rapid quenching, subjecting the iron-based amorphous alloy to a heat treatment, wherein the heat treatment temperature is between 320°C and 400°C and a time of the treatment is 60 minutes (column 14, lines 32-37). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 11, Sakamoto teaches, wherein under a condition of 50 Hz and 1.30T, the iron-based amorphous alloy has an iron core loss of less than 0.12 W/kg (column 7, lines 35-38). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
With respect to the limitation of “and under a condition of 50 Hz and 1.40T, the iron-based amorphous alloy has an iron core loss of less than 0.20 W/kg” - Sakamoto does not teach the iron core loss under these conditions. However, as the examiner has argued above, Sakamoto in view of Kroeger (Effects of microadditions…) and Kroeger (‘081) teach the composition and process of Claim 7, so it is reasonable to believe that the property of an iron core loss of less than 0.20 W/kg under a condition of 50 Hz and 1.40T would inherently exist within the combination. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (U.S. Patent No. 6,416,879, previously cited) in view of Kroeger (U.S. Patent No. 4,581,081), and Kroeger (Kroeger et al.; Nanotubes and related nanostructures: November 26-30, 2007, Boston, Massachusetts, USA; IN: Materials Research Society Symposium Proceedings (MRS Proceedings); ISSN 0272-9172, 19860101 MATERIALS RESEARCH SOCIETY, US, previously cited) as applied to claim 7 above, and further in view of Wong (U.S. 2018/0021851, previously cited).  

Regarding Claim 8, Sakamoto in view of Kroeger (Effects of microadditions…) and Kroeger (‘081) are relied upon for the reasons given above in addressing claim 7 above. However, Sakamoto nor Kroeger (Effects of microadditions…) and Kroeger (‘081) teach a target temperature of 1450°C to 1500°C. 
Wong teaches a method for manufacturing clock hardware by means of bulky metallic glass (abstract). Wong teaches a target temperature of between 1400°C and 1500°C (paragraph [0016]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Wong teaches that heating metallic glass alloys to this temperature causes them to melt and liquefy, and that this liquefied state, in part, allows for complicated and fine products to be manufactures (paragraph [0028]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakamoto in view of Kroeger (Effects of microadditions…) and Kroeger (‘081) with the concepts of Wong with the motivation of allowing for the manufacture of complicated and fine products.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735